DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive. 
Regarding rejections on claim 1, applicant argued that performing registration or alignment of the chosen atlas to patient image data in Sinha is not applicable to the claimed generation of a target map by applying the transformation matrix of the optimal reference image to the corresponding reference map.  Applicant further argued that Sinha’s teaching at best result in applying the transformation matrix to a reference image, not to a reference map as claimed.  Applicant then argued how Han’s teaching fail to teach claimed invention and fail to make up the deficiency of Sinha.
However, examiner respectfully disagrees.  First off, atlas comprises images and maps (paragraph 0027), which makes chosen atlas in Sinha reference map of the optimal reference image (paragraph 0038).  And registration or alignment of the chosen atlas to the patient image data do involve usage of transformation matrix to identify the relevant structures in any series of a given study (paragraphs 0038-0039).  So, customization of imaging atlas is generation of a target (patient) map corresponding to the target (patient) image.  Second off, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As explained above, Sinha already teach argued limitation under the broadest and reasonable interpretation.  Despite of applicant’s argument, Han was introduced to indicate atlas comprising map, which further correspond to Sinha’s teaching. 
Thus, rejection is proper and maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, 10-12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US2003/0228042) in view of Han et al. (US2019/0251694).
To claim 1, Sinha teach a method for image-based region detection, comprising: 
computing a plurality of transformation matrices by performing image registration between a target image (target patient images) and each of a plurality of reference images (reference atlas images, e.g., paragraph 0035), wherein each transformation matrix is a set of values for transforming one of the reference images into a coordinate system of the target image (paragraph 0038, registration subprocess 252 uses these algorithms to create a registration matrix that defines the spatial transformation required to equate the rotation, translation, and/or scaling between the target patient images and the customized atlas), wherein each reference image corresponds to a respective reference map (paragraph 0030, atlas database comprises reference images and respective parameter maps);
selecting an optimal reference image (customized atlas) from among the plurality of reference images (paragraph 0035, atlas customizer selects comparable images from the atlas databases, the selected reference images are presented as a customized atlas) based on at least one similarity measure between the target image and each of the plurality of reference images (Fig. 5, paragraphs 0040-0041, isolates reference imaging studies from a like reference subject to render the most comparable images for comparison, similar age, gender, other patient conditions, imaging geometries, and other imaging parameters); and 
generating a target map (obviously a map is generated corresponding to the image during registration) corresponding to the target image by applying the transformation matrix of the optimal reference image (chosen atlas) to the corresponding reference map of the optimal reference image (paragraph 0038, performs the registration or alignment of the chosen atlas to the patient image data; paragraph 0039, uses the matrix outputted from the registration process 252 to identify the images from the target patient images containing the structure of interest as defined in the labeled customized atlas; paragraph 0040, output a structured imaging study containing both relevant patient images and comparison images from the reference atlas database, wherein structured data describing the patient subject of the imaging study, such as a structured data entry, text-based identification system is used to gather patient data submitted to the structure identifier to identify the region of specific interest, e.g., paragraphs 0024, 0036, which in other words the structured imaging study is a target map for the target patient image), wherein the target map includes a plurality of region labels, each region label indicating a respective tissue region shown in the target image (paragraph 0024, labels used in the atlas to identify the structure are then applied to the patient image, thereby identifying and labeling structures within patient images).
In further said obviousness above, Han teach a system integrating deep learning models and approaches into the workflow of atlas-based segmentation operations, to achieve improved auto-segmentation accuracy and identification of anatomical structures and features (abstract, paragraph 0007), comprising generating a label map of the subject image, from the structure labels of the respective areas of the subject image, such that the label map identifies respective segments of the subject image (paragraphs 0008-0011, 0091, 0098, 0105, 0109).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Han into the method of Sinha, in order to further implementation of label maps generation.

To claim 10, Sinha and Han teach a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process (as explained in response to claim 1 above).

To claim 11, Sinha and Han teach a system for image-based region detection (as explained in response to claim 1 above).




To claims 2 and 12, Sinha and Han teach claims 1 and 11.
Sinha teach further comprising: determining a similarity of each of the plurality of reference images based on the at least one similarity measure between the reference image and the target image, wherein the optimal reference image has the highest determined similarity among the plurality of reference images (paragraphs 0001, 0041).

To claims 4 and 14, Sinha and Han teach claims 3 and 13.
Sinha and Han teach wherein each region label further indicates a plurality of intensities in the respective region, further comprising: 
determining a region intensity of each tissue region by summing the plurality of intensities indicated by the region label of each tissue region (Sinha, paragraphs 0010-0011, 0026, 0035); 
comparing each region intensity to a sum of intensities for a background of the target image, wherein the background is an area in the target image that does not belong to any of the tissue regions indicated by the plurality of region labels (Sinha, paragraphs 0010-0011, 0026, 0035; Han, paragraph 0075, wherein background would have been an obvious feature to one of ordinary skill in the art and well-known in the art, hence Official Notice is also taken); and 
modifying the target map based on the comparison (Sinh, paragraphs 0010-0011, 0026, 0029).

To claims 5 and 15, Sinha and Han teach claims 1 and 11.
Sinha teach further comprising: modifying the target map based on user feedback, wherein the user feedback is based on the target map and the target image (paragraphs 0010-0011, 0026, 0029-0035).

To claims 6 and 16, Sinha and Han teach claims 1 and 11.
Sinha teach wherein each of the plurality of reference images is an image showing a portion of a respective first tissue captured at a first orientation, wherein the target image is an image of a second tissue captured at a second orientation, wherein the second orientation is approximately the same as the first orientation (paragraphs 0013, 0024, 0026, 0035).

To claims 7 and 17, Sinha and Han teach claims 1 and 11.
Sinha teach wherein each transformation matrix includes a linear transformation model for each of rotation, translocation, scale, and shearing (paragraph 0038).

To claims 8 and 18, Sinha and Han teach claims 1 and 11.
Sinha teach wherein computing each transformation matrix further comprises performing at least one of: regular step gradient descent optimization, and mean squares optimization (paragraph 0033).



Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US2003/0228042) in view of Han et al. (US2019/0251694) and Caprioli et al. (US2017/0220850).
To claims 9 and 19, Sinha and Han teach claims 1 and 11.
But, Sinha and Han do not expressly disclose wherein the at least one similarity measure includes at least one of: sum of squared difference, sum of absolute difference, and correlation ratio.
	Caprioli teach a system for automated interpretation of images, wherein the at least one similarity measure includes at least one of: sum of squared difference, sum of absolute difference, and correlation ratio (paragraphs 0072, 0143).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Caprioli into the method of Sinha and Han, in order to further similarity measure by design preference.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        December 2, 2022